DETAILED ACTION
This is the fifth Office Action regarding application number 16/873,878, filed on 08/03/2020.
This action is in response to the Applicant’s Response received 08/25/2022.
Pro Se Assistance is a current USPTO pilot program that offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. To assist applicants in making informed decisions, Pro Se Assistance can help applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Status of Claims
Claims 1-8 are currently pending.
Claims 1 and 7 are amended.
Claims 1-8 are examined below.
The rejection of claims 1-8 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 08/25/2022 have been carefully considered but they are moot in light of the Office’s new ground of rejection. 
The applicant argues that CARRASQUILLO’s concentrator “needs tracking system to operate” and that the claimed combination of SINSABAUGH and CARRASQUILLO renders SINSABAUGH inoperable as a non-tracking solar power generation system. The examiner disagrees. First, there is no evidence to suggest or prove that a tracking system is necessary for operation. A tracking system may improve efficiency, but there is no evidence that a tracking system is absolutely necessary. Since a tracking system is not necessary and the examiner concludes that the system will still convert light to electricity, the arguments related to inoperable use are unconvincing.
The applicant argues that the compound parabolic concentrator is not non-tracking. The examiner is not persuaded, since it is well known that compound parabolic concentrators is a form of non-imaging concentrator. (See attached “Non-Imaging Concentrators” document from PennState).
The applicant also alleges that structural differences between the instant invention and the prior art are patentably distinguishing. The examiner is unmoved because the applicant does not detail how the invention as claimed is any different than the prior art inventions.
The applicant also includes arguments that are unsupported by any evidence and are similarly unconvincing. For instance, the statement that “if the inflatable frames are filled with helium or hydrogen to generate enough [lifting] force, there would not be space for CPC concentrators to concentrate sunlight and generate electric power” has no evidence or logic in support.
The applicant also argues that “It is obvious to duplicate the CPV modules for power generation, but it is not obvious for lifting force generation and distribution.” (Remarks 10). The examiner again strongly advises applicant to seek professional patent counsel. The applicant essentially admits that the examiner’s grounds for obviousness are proper. The examiner need not establish a combination of prior art teachings for the same identical reasons as the applicant’s motivations. 
The applicant also argues that certain concentrator arrangements are different because of the acceptance angles of the concentrators are different. This is a feature not claimed, and these arguments are not commensurate with the scope of the claims. The applicant must recite some specific acceptance angles or other details.


Claim Objections
Claims 1-8 are objected to because of the following informalities:
The applicant’s use of the term “Current” to describe pending claims not otherwise amended does not comply with Office rules regarding amendment of claims. MPEP 714(C)(E). Specifically, if claims are not amended, then the proper status identifiers should either be “Previously presented”, “Previously amended”, “Previously submitted”, or “Previously presented claim”.

    PNG
    media_image1.png
    496
    901
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
The application disclosure does not describe “a revolved close structure hollow core shell funnel shaped body”.
The disclosure does not describe a Fresnel lens made of “silicon rubber”.
The disclosure does not mention any feature or property of the claimed device related to mechanical strength against wind load.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified, without confusing component terms or unintelligible limitations. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only. (There is a terminal period before the last limitation of claim 1.) The examiner again strongly, strongly advises the applicant to consider consultation with a patent professional.
Claim 1 recites “a revolved close structure hollow core shell funnel shaped body”. The examiner cannot determine the exact structure described by this phrase. What does “revolved” mean? How does “core shell” modify the structure?—does it require a core component of some type and a shell component of some other type?
Regarding claim 1, the phrase "such as" (“such as silicon rubber”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 1 recites “a domed transparent top cover” in the second limitation and “a domed transparent cover” in the third limitation. Are these the same covers? The examiner finds that the recitation of multiple domed covers is ambiguous and unsupported by the application.
Claim 1 recites “still maintain sufficient mechanical strength to against wind load”. The examiner finds this ambiguous since there is no method for a skilled artisans to calculate or determine whether the cover or concentrator has sufficient mechanical strength against wind load. The recitation is also confusing since the claims say the concentrators are inside the airship, so skilled artisans would expect there to not be any wind load inside the airship.
Claim 1 also includes many instances of missing spaces between words, e.g., “entranceaperture” and “energyexit”.
Claims 3-5 recite limitations that were already recited in newly amended claim 1. The examiner cannot determine how or if the limitations of claim 3-5 further modify the invention recited in claim 1.
Claim 7 recites “a concentrating photovoltaic panel made of solar cells including…[a variety of solar cell types].” The claim is presently written as if all of these types must be present. The examiner recommends amending this claim to recite “a concentrating photovoltaic panel made of solar cells comprising at least one from the group consisting of [a variety of solar cell types]”. See MPEP 2117 for further information about “Markush Claims”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SINSABAUGH (US 2009/0206194 A1) in view of CARRASQUILLO (“Design of Inflatable Solar Concentrator”), HU (WO 2017/015901 A8), WANG (US 2018/0073772 A1) and LU (US 2007/0070531 A1).
Regarding claim 1, SINSABAUGH teaches a solar powered airship comprising an airship body (hull 12) with a transparent upper cover (optical windows 20); 
wherein the oblique incident sunlight including beam light and diffuse light penetrating through the upper transparent cover of the airship body.

    PNG
    media_image2.png
    287
    404
    media_image2.png
    Greyscale

SINSABAUGH does not disclose expressly that the airship also includes inflatable concentrating photovoltaic receivers located at the bottom of the system for producing electric power. However, SINSABAUGH describes throughout that solar photovoltaic modules are considered useful for generating electric energy.
CARRASQUILLO teaches an inflatable compound parabolic concentrator solar photovoltaic system that is also functional as non-imaging and non-tracking (Fig. 6-9; the entire master’s thesis is directed to the design and construction of inflatable compound parabolic concentrators and includes a variety of design examples).

    PNG
    media_image3.png
    420
    602
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SINSABAUGH and add the inflatable compound parabolic concentrator solar photovoltaic system taught by CARRASQUILLO inside the airship body to provide advantages of producing electrical energy derived from better portability, lighter weight, and potentially lower cost (CARRASQUILLO, pg. 113, para. 2).
HU teaches a concentrator with a divergent Fresnel lens (paras. 28 and 37).
It would have been obvious to add the divergent Fresnel lens taught by HU to capture more incident sunlight, including diffuse light (HU, para. 28).
CARRASQUILLO also teaches that the concentrator is inflatable; and it would be obvious to locate the inflatable concentrator and the receiver end at the bottom of the concentrator.
WANG teaches an inflatable non-imaging solar concentrator with a domed upper transparent cover, with optics that provide for the concentration of both beam light and diffuse light (para. 5).

    PNG
    media_image4.png
    710
    441
    media_image4.png
    Greyscale

LU teaches a dome shaped Fresnel lens for a concentrator, and also explains that dome shaped Fresnel lenses offer more flexibility in optics design (para. 26 and Fig. 4b).

    PNG
    media_image5.png
    427
    619
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SINSABAUGH further so that the CPC has a domed upper transparent cover and flat bottom cover and domed top forming a sealed inflatable concentrator as taught by WANG to realize an ultra-light, cheap, and extremely compact solar concentrator (WANG, para. 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date again to modify SINSABAUGH and provide a domed Fresnel lens as taught by LU, and to also provide the lens with divergent optics, because domed Fresnel lens provide flexibility in the overall design (LU, para. 26), and because divergent lens would perform better with diffuse light.
Skilled artisans would find it obvious to modify the various arrangement of the recited components and arrive at the claimed invention as a matter of routine design choice. The overall objective of the prior art references, especially SINSABAUGH and CARRASQUILLO, is to provide an airship to capture and generate solar electricity, while using lightweight optics. The cited prior art documents would lead ordinary skilled artisans to the design claimed. 
Contrary to Applicant’s characterization of the motivations and capabilities of one of ordinary skill in the art, the Examiner notes that it is well-established that one of ordinary skill in the art is not a mindless worker capable only of rotely performing tasks from explicit instructions, but is instead a person of ordinary creativity and skill capable of critical thinking and technical analysis. See KSR, 550 U.S. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”); see also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (presuming skill on the part of one of ordinary skill in the art); see MPEP 2141.03. Furthermore, the Examiner notes that a reference is not limited to only the explicit or direct teachings set forth therein, but also inferences that one of ordinary skill in the art would be reasonably expected to draw from its teachings. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (holding that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom); see also MPEP 2141.03 and 2144.01.

Regarding claim 2, the combination of cited references teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises an array of inflatable non-imaging non-tracking solar concentrator based CPV modules (it would be obvious to simply duplicate the number of CPV modules, see MPEP 2144.04(VI)(B) explaining that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).

Regarding claim 3, the combination of cited references teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises an inflatable non-imaging non-tracking CPC solar concentrator and a concentrating receiver, wherein the receiver is located at the bottom of the inflatable non-imaging non-tracking solar concentrator (CARRASQUILLO teaches that the concentrator is inflatable; and it would be obvious to locate the inflatable concentrator and the receiver end at the bottom of the concentrator).

Regarding claims 4 and 5, the combination of cited references teaches or would have the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises a balloon type container and a domed divergent Fresnel lens, wherein the outline of the cross section of the inflatable non-imaging non-tracking solar concentrator is a CPC rather than a conical portion (claim 4), or that the domed divergent Fresnel lens is covered on the top of the domed upper transparent cover of the CPC of claim 4 (claim 5).
WANG teaches an inflatable non-imaging solar concentrator with a domed upper transparent cover, with optics that provide for the concentration of both beam light and diffuse light (para. 5).

    PNG
    media_image4.png
    710
    441
    media_image4.png
    Greyscale

LU teaches a dome shaped Fresnel lens for a concentrator, and also explains that dome shaped Fresnel lenses offer more flexibility in optics design (para. 26 and Fig. 4b).

    PNG
    media_image5.png
    427
    619
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SINSABAUGH further so that the CPC has a domed upper transparent cover and flat bottom cover and domed top forming a sealed inflatable concentrator as taught by WANG to realize an ultra-light, cheap, and extremely compact solar concentrator (WANG, para. 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date again to modify SINSABAUGH and provide a domed Fresnel lens as taught by LU, and to also provide the lens with divergent optics, because domed Fresnel lens provide flexibility in the overall design (LU, para. 26), and because divergent lens would perform better with diffuse light.

Regarding claim 6, the combination of cited references teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV, is filled with helium or hydrogen (hull includes lifting gas such as helium, SINSABAUGH, para. 21).

Regarding claim 8, the combination of cited references teaches or would have suggested the airship of claim 1, comprises a hull configured to contain the inflatable non-imaging non-tracking CPC solar concentrator of claim 6 as lighter than air gas containers to generate lifting force (hull includes lifting gas such as helium, SINSABAUGH, para. 21).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SINSABAUGH (US 2009/0206194 A1) in view of CARRASQUILLO (“Design of Inflatable Solar Concentrator”), HU (WO 2017/015901 A8), WANG (US 2018/0073772 A1) and LU (US 2007/0070531 A1) as applied to claim 3 above, and further in view of PALMER (US 2008/0092541 A1).
Regarding claim 7, the combination of cited references teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises a concentrating photovoltaic panel specified for CPV systems (CARRASQUILLO illustrates a silicon solar cell in Fig. 6-2a) with concentration ratio over 20 suns, but does not also disclose a heat exchanger.
PALMER describes an airship with concentrated PV, and also includes a heat exchanger in order to cool the solar panels (para. 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify DARGENT and add a heat exchanger as taught by PALMER in order to cool the solar panels.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721